Citation Nr: 0818132	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disability. 

2. Entitlement to service connection for low back disability 
to include as secondary to a left knee disability. 

3. Entitlement to service connection for arthritis of the 
hips to include as secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1950 to July 1953 and from September 1955 to September 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a left knee disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  A decision on the claims of service 
connection for low back disability and for arthritis of the 
hips to include as secondary to a left knee disability is 
deferred until the claim of service connection for a left 
knee disability is finally adjudicated. 


FINDINGS OF FACT

1. In a rating decision, dated in August 1995, the RO denied 
the claim of service connection for a left knee disability; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination.

2. The additional evidence presented since the rating 
decision by the RO in August 1995 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for left knee disability.  




CONCLUSIONS OF LAW

1. The rating decision of August 1995, denying service 
connection for left knee disability, became final. 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2. The additional evidence presented since the rating 
decision by the RO in August 1995, denying the claim of 
service connection for left knee disability, is new and 
material, and the claim of service connection for a left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a left knee 
disability, further discussion of compliance with the VCAA is 
not necessary. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Factual Background

In a rating decision, dated in August 1995, the RO denied the 
claim of service connection for a left knee disability 
because no left disability was shown.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination and the rating decision became final by 
operation of law based on the evidence then of record. 38 
U.S.C.A. § 7105(c); 38 C.F.R. §3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in August 1995 is summarized 
as follows:

The service medical records show that in June 1971 a tissue 
sample of left knee cartilage was compatible with 
chondromalacia of the left patella.  After service, VA and 
service department records from 1975 to 1995 contained no 
finding or diagnosis of a left knee disability.

Current Application

Although the prior rating decision of August 1995 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

The veteran's current application to reopen the claim of 
service connection for a left knee disability was received in 
July 2004.

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.



New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of left knee disability. 

Additional Evidence and Analysis

The additional evidence associated with the record subsequent 
to the rating decision of August 1995 consists of a statement 
of a private physician, dated in July 2004.  The private 
physician expressed the opinion that chondromalacia of the 
left patella in June 1971 was a form of arthritis.  The 
physician also expressed the opinion that veteran's current 
left knee complaints were likely residuals of favoring his 
right knee and right ankle for many years.  On VA 
examinations in October 2005 and in March 2006, the diagnoses 
were left knee arthralgia and left knee strain and 
osteoporosis.  The examiners expressed the opinion that the 
veteran's left knee condition was unrelated to the service-
connected residuals of right leg and ankle fractures. 

The basis for the previous denial of the claim of service 
connection for a left knee disability by the RO in August 
1995 was, essentially, the lack of evidence of a chronic left 
knee disability.  

The additional evidence demonstrates that the veteran 
currently has left knee pathology.  And a private physician 
expressed the opinion that chondromalacia of the left 
patella, itself, was a form of arthritis, a chronic disease.  
This evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of a current chronic left knee disability, the 
absence of which was the basis for the previous denial of the 
claim, and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim of 
service connection for a left knee disability is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a left knee disability is reopened.  
To this extent only, the appeal is granted. 


REMAND

Although the claim of service connection for a left knee 
disability is reopened, the Board determines that further 
evidentiary development is required before considering the 
merits of the claim.  The record shows that VA examiners 
expressed the opinion that the veteran's left knee condition 
was unrelated to the service-connected residuals of right leg 
and ankle fractures, but the examiners did not address 
whether chondromalacia of the left patella, itself, was a 
form of arthritis, that is, a chronic disease that was 
documented during service.  

As the record does not contain sufficient evidence to decide 
the claim, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by a VA physician to determine 
whether the evidence of record supports 
the in-service finding of 
chondromalacia of the left patella, 
considering the post-service findings 
on VA examinations in October 2005, in 
March 2006, and in November 2007, and a 
negative X-ray of the left knee, except 
for osteopenia, in October 2005. 

In formulating the opinion, the 
examiner is asked to comment on whether 
chondromalacia is a form of arthritis 
in the absence of X-ray findings. 

2. After the above is completed, 
adjudicate the claim of service 
connection for a left knee disability.  
If the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


